Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1-7), without traverse in the reply filed on 14 October 2021 is acknowledged.  
Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II thru VIII, there being no allowable generic or linking claim. Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 17 August 2021, filed on 14 October 2021.

Status of Claims
Claims 8-21 show incorrect status identifiers. Applicant is reminded that claims 8-21 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action.



Status of Claims
	Claims 1-21 are pending.
Claims 8-21 are withdrawn from consideration.
	Claims 1-7 are rejected.
	Claims 4-7 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/JP2018/021025, 05/31/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of JP2017-112848, 06/07/2017, was filed on 06 December 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 December 2019, 18 December 2019 and 03 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.



Drawings
The drawings were received on 06 December 2019 as replacement drawings.  These drawings are accepted.

Claim Objections
Claims 4-7 are objected to because of the following informalities:
Claims 4-6 recite: “…, wherein a residual activity after being allowed to leave at 105°C…”, which should read, for grammatical clarity: “…, wherein a residual activity after being left at 105°C…”.  Other language will be considered.
Claim 7 recites: “…, wherein the lactase is one produced by…”, which should read, for grammatical clarity: “…, wherein the lactase is produced by…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 4-6 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 4 recites: “…, wherein a residual activity after being allowed to leave at 105°C for 4 hours is 10% or more.”
Claim 5 recites: “…, wherein a residual activity after being allowed to leave at 105°C for 4 hours is 50% or more.”
Claim 6 recites: “…, wherein a residual activity after being allowed to leave at 105°C for 4 hours is 75% or more.”

However, it is not clear what is meant by the term ‘residual activity’, and it is not clear how a residual activity is determined, because it is not clear what the residual activity is compared to in order to measure the relative values of 10%, 50% or 75% or more. For example, it is not clear if 10%, 50% or 75% or more is calculated based on a comparative temperature, a comparative time regimen and/or a comparative lactase enzyme (e.g., isolated from a different source) or some combination of all three.
The specification recites: “The storage stability of the dried lactase concentrate was evaluated by an accelerated storage stability test. The acceleration condition was such that the dried lactase concentrate was stored at 105°C for 4 hours. In the evaluation, a residual activity (%) was calculated from 
For the purpose of compact prosecution, the claim will be interpreted to mean that any lactase concentrate cited in the prior art which exhibits any type of residual activity (including enzymatic) of 10%, 50% or 75%, will be considered to be applicable prior art.
Claims 4-6 could read: “…, wherein an [or “the”] enzymatic activity after being left at 105°C for 4 hours is 10% [or 50% or 75%] or more, compared to…”

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. §103 as being unpatentable over Bruce et al. (European Patent Application No. EP 1208848 A1; Date of Pub.: 29 May 2002) in view of Nagahata et al. (International Patent Application No. WO 2016/060224 A1; Date of Pub.: 21 April 2016; see US 2017/0215449 A1 for page/para. numbers; an English machine translation is also provided as NPL).
[All references cited on the IDS submitted 06 December 2019, and provided here for convenience.]

Bruce et al. addresses some of the limitations of claims 1 and 2, and the limitations of claim 7.
Regarding claims 1 and 2, Bruce et al. shows solid lactase compositions having improved stability. These more stable lactase compositions contain, 
[The MW of either glucose or galactose is 180.156gr/mole; therefore, 50µmol ≈ 9mg; 30µmol ≈ 5.4mg; and 8µmol ≈ 1.44mg, per claims 1 and 2.]
[instant Claims 1 and 2- A lactase bulk powder comprising lactase and galactose and/or glucose, wherein a total amount of the galactose and the glucose is more than 0 μmol and equal to or less than 50 and 30 μmol.]
Regarding claim 7, suitable lactase for the use described herein includes a lactase isolated from Aspergillus oryzae (pg. 3, para. [0013]).
Bruce et al. further teaches that it is an object of the described invention to decrease the use of reducing sugars in solid lactase compositions. It has been found that such reduction or elimination confers improved stability, and cost reduction, among other benefits, to the lactase compositions (pg. 3, para. [0011]).

oC for 4 hours. It is well known that claim scope is not limited by claim language that suggests or makes optional, but does not limit a claim to a particular structure. In addition, when a structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01 (I)). One of ordinary skill in the art would understand that any ‘residual activity’ is imparted by the lactase enzyme, and not by other components in the bulk powder composition (e.g. the galactose and/or glucose). Therefore, it is not clear that the lactase in the bulk powder composition is structurally different from the lactase contained in the bulk powder composition shown in the prior art (e.g., by Bruce et al. in view of Nagahata et al.).
In addition, it is well known that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112 (I)).
prima facie obviousness' under 35 USC 103, jointly or alternatively, the burden of proof is the same In re Best, 562 F .2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (MPEP 2112 (V)).

Bruce et al. does not show: 1) a total amount of the galactose and the glucose is more than 0 μmol and equal to or less than 50 (or 30 or 8) μmol per 100,000 units of lactase [Claims 1, 2 and 3].

Nagahata et al. addresses some of the limitations of claims 1, 2 and 3, and provides motivation for producing a lactase composition having an amount of galactose and/or glucose relative to units of lactase (e.g., 100,000), by way of addressing the limitations of claims 1, 2 and 3.
Regarding claims 1, 2 and 3, Nagahata et al. shows a lactase solution containing reducing sugar in a predetermined value or less (pg. 1, para. [0001] [nexus to Bruce et al.] [a lactase composition]). The described invention provides a lactase solution containing an amount of reducing sugar of 2.0mg/g or less (pg. 
Further regarding claim 3, Nagahata et al. shows a stability experiment in which the stability of a lactase solution containing 53,000 NLU (neutral lactase unit)/g of lactase is assessed when in the presence of varying amounts of reducing sugar (mg/g). The amount of residual activity of the lactase in solution was measured after 7 days at 50oC. Data show that the lactase exhibited 54% of residual activity when the lactase solution contained 0.2 mg/g of reducing sugar (pg. 5, para. [0056] and para. [0060], Table 2 [0.2mg/g per 53,000 NLU/g = 0.377 mg per 100,000 NLU] [see instant claims 1, 2 and 3]). Nagahata et al. teaches that as the amount of the reducing sugar contained in the lactase solution is increased, the storage stability of the lactase solution tends to decrease (pg. 2, para. [0025] [nexus to Bruce et al.] [the presence of reducing sugars (e.g., galactose and/or glucose) decreases lactase activity]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the lactase bulk powder comprising lactase and galactose and/or glucose, wherein a total amount of the 
Although Nagahata et al. shows a liquid lactase composition rather than a (bulk) powder composition, which is shown by Bruce et al., one of ordinary skill in the art would understand that the same galactose and/or glucose determination could be made for either type of composition, because in order to evaluate the powder composition, a sample of said powder composition would have to resuspended in a liquid medium (e.g., a buffer) in order to conduct the Lactase (Acid)(β-galactosidase assay, described in Applicant’s specification (originally-filed specification, pg. 30, para. [0068]). Conversely, the liquid lactase composition, shown by Nagahata et al., could be made into a powder first, then reconstituted into a liquid composition, so as to be able to 
Therefore, it would have been obvious to one of ordinary skill in the art of enzyme composition assessment to have determined the amount of galactose and/or glucose in the lactase bulk powder, shown by Bruce et al., as a ratio of the reducing sugar(s) per 100,000 units of lactase enzyme, in view of the teachings of Nagahata et al.
One of ordinary skill in the art would have been motivated to have made those modifications, because Nagahata et al. shows that by determining the amount of reducing sugar(s) in a lactase composition based on the enzymatic unit (activity) level of the lactase, one can determine the enzymatic activity remaining in said composition after said composition has been subjected to a stability test. One of ordinary skill in the art of, e.g., industrial enzyme production would be motivated to optimize the amount of reducing sugar(s) in a lactase composition (e.g., a bulk powder) so that the final lactase composition would have as high or as potent (term used by Bruce et al.) an activity as possible (an indicator of product stability), in order to produce an optimal commercial product; e.g., a product which can withstand extreme (with regard to temperature and/or humidity) storage conditions.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631